DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueno et al. (JP2019147456A, hereinafter “Ueno”).
Regarding claim 1, Ueno discloses a vehicle rear structure (1; Fig. 1, ¶ 7), comprising: a back frame (20/30; Figs. 2 and 5, ¶ 7) having a top portion (11; Fig. 1), a bottom portion (5; Fig. 1), a pair of side portions (12; Fig. 1), and a pair of upper corners (10; Fig. 1, ¶s 16, 21, and 23) located on 5both ends of the top portion, respectively, to define a back opening; and a first reinforcing member (21; Fig. 2) extending from each upper corner along a corresponding side portion, wherein the first reinforcing member (21; Fig. 2) includes a reinforcing bead (23; Fig. 2) and a peripheral flange (22; Fig. 2) extending along an edge (Fig. 2) of the reinforcing bead (the edge of the bead at its end), and wherein the peripheral flange is configured to be connected to the corresponding side portion of the back frame (see connection of 22 and 34; Figs. 2, 4-5).
Regarding claim 5, Ueno discloses, the vehicle rear structure according to claim 1, wherein a length of the reinforcing bead is half of a height of 10the back opening.  The length of the reinforcing bead 
Regarding claim 6, Ueno discloses the vehicle rear structure according to claim 1, wherein the first reinforcing member has an L-shape (21; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Tai et al. (US20190233013, hereinafter “Tai”).
Regarding claim 2, Ueno discloses the vehicle rear structure (1; Fig. 1) according to claim 1.  However, Ueno is silent to wherein the reinforcing bead is configured in a way that the reinforcing bead protrudes from the peripheral flange, and wherein the reinforcing bead has a closed cavity.
In claim 2
Regarding claim 3, Ueno discloses the vehicle rear structure (1; Fig. 1) according to claim 2, wherein the first reinforcing member (21; Fig. 3) has a flange (22; Fig. 3) configured to be connected to a corresponding upper corner (Fig. 3), wherein the reinforcing bead extends from the flange (Fig. 2).  However, Ueno is silent to wherein the first reinforcing member has a closure wall 25closing a bottom end of the reinforcing bead.
In claim 3, Tai teaches wherein the first reinforcing member has a closure wall 25 (80; Fig. 7, ¶ 42) closing a bottom end of the reinforcing bead.
Regarding claim 4, Ueno discloses the vehicle rear structure according to claim 3, further comprising a roof reinforcing member (21; Fig. 2) connected to the upper corner (at 22 connected to 33/34; Fig. 2) of the back frame (30/13; Fig. 2), wherein the flange (22) of the first reinforcing member (21) is configured to be connected to the roof reinforcing member (See Fig. 4, ¶ 17).
Regarding claim 7, Ueno discloses the vehicle rear structure (1; Fig. 1) according to claim 1, However, Ueno is silent to wherein the first reinforcing member has an extension flange tightly contacting and connected to a portion of a side structure of a vehicle body, and wherein the extension flange is connected to the 20reinforcing bead.
In claim 7, Tai teaches wherein the first reinforcing member (70; Fig. 7) has an extension flange (70B; Fig. 7) tightly contacting and connected to a portion of a side structure (82; Fig. 7, ¶ 44) of a vehicle body, and wherein the extension flange (70B, ¶ 43) is connected to the reinforcing bead (78; Fig. 7).
For claims 2-3 and 7, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle rear structure of Ueno by adding a reinforcing bead that protrudes from a peripheral flange and an extension flange and forming a closed cavity with a closure wall that is connected to a portion of the structure/vehicle body as taught by Tai.  Doing so, allows improvements in the mechanical strength and mechanical stiffness of .

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Andou et al. (US7866738, hereinafter “Andou”).
Regarding claim 8, Ueno discloses the vehicle rear structure (1; Fig. 1 according to claim 1.  However, Ueno is silent to the vehicle rear structure further comprising a second reinforcing member extending from the first reinforcing member toward a bottom of a vehicle body, 25wherein the second reinforcing member is connected to the DB1/ 116006725.117first reinforcing member to intersect at a predetermined angle.
In claim 8, Andou teaches the vehicle rear structure further comprising a second reinforcing member (3B; Figs. 1-2, Col. 2 lines 48-51) extending from the first reinforcing member (3A) toward a bottom of a vehicle body (Col. 5 lines 56-58), wherein the second reinforcing member (3B) is connected to the first reinforcing member (3A; Figs. 1-3) to intersect at a predetermined angle (????? see Figs. 1-2, Col. 5 lines 31-38).
Regarding claim 9, Ueno discloses the vehicle rear structure according to claim 8.  However, Ueno is silent to wherein the second reinforcing member extends from the first 5reinforcing member to a wheel house of a side structure of the vehicle body.
In claim 9, Andou teaches the second reinforcing member (3B; Figs. 1-2, Col. 2 lines 48-51) extends from the first reinforcing member (3A) to a wheel house (2; Fig. 1, Col. 2 lines 44-51) of a side structure (2A/2B, Figs. 1-2, Col. 2 lines 44-51) of the vehicle body.
Regarding claim 10
In claim 10, Andou continues to teach wherein the second reinforcing member has: 10an upper flange connected to the first reinforcing member; and a lower flange connected to the wheel house (upper flange and lower flange can be seen on 3B at Figure 2 to connect 3B to 3A and 2).
Regarding claim 11, Ueno in view of Andou discloses the vehicle rear structure according to claim 10, and further teaches wherein the first reinforcing member further includes a matching flange (3B connects to 3A at the window; Fig. 1) connected to at least a portion of an opening frame (window frame shown on Fig. 1) of a quarter inner panel (Fig. 3) in the side structure of the vehicle body, and the opening frame defines a quarter opening (window frame shown on Fig. 1) of the quarter 20inner panel.
Regarding claim 12, Ueno in view of Andou discloses the vehicle rear structure according to claim 11, and further teaches the upper flange (upper flange and lower flange can be seen on 3B at Figure 2 to connect 3B to 3A and 2) of the second reinforcing member is connected to the first reinforcing member (See Figs. 1-3 for the connection of the first reinforcing member and second reinforcing member) and the opening frame 25of the quarter inner panel.
For claims 8-12, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle rear structure of Ueno by adding upper/lower/matches flanges to a second reinforcing member to intersect the first reinforcing member and to extending to the wheel house and side structure of the vehicle as taught by Andou.  Doing so, provides a vehicle body structure capable of securing strength and rigidity of a vehicle body structural member, and of securing a sufficiently large area/space for each of parts/equipment to be arranged in a vicinity of the vehicle body structural member (Col. 1 lines 27-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612